Citation Nr: 0843954	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from February 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD.  The 
veteran and his wife testified at a personal hearing before a 
decision review officer at the RO in May 2005.  Although the 
veteran initially requested a hearing before a Veterans Law 
Judge, he withdrew that request in August 2006.

In September 2006, the Board issued a decision denying 
service connection for PTSD, which the veteran then appealed 
to the United States Court of Veterans Appeals (the Court).  
In a September 2008 decision, the Court vacated the Board 
denial and remanded the appeal back to the Board for further 
consideration.  The Court determined that in finding that 
there were no verified stressor events to support the 
diagnosis of PTSD, the Board had erred in rejecting the 
veteran's assertions due to a lack of independent 
verification, without considering the credibility and 
probative value of the assertions themselves.  On remand, the 
Board was instructed to more carefully weigh the veteran's 
lay statements regarding his combat participation.

While the Board is mindful of the Court's findings and 
instruction, upon review of the claims file, and in light of 
official unit histories for the Army Quartermaster Corps' 
Memorial Affairs unit located by the Board, it is not 
necessary to reach the question of whether the veteran 
participated in combat.  This is discussed in detail below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1973, the veteran participated in the transfer 
of mortuary operations from Tan Son Nhut Air Base in Vietnam 
to the Camp Samae San facility in Thailand.

2.  Currently diagnosed PTSD is shown by competent medical 
evidence to be due in part to the verified March 1973 
stressor event.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, even if some error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes that the veteran's service treatment and 
personnel records, which were previously misplaced by the RO 
prior to initial adjudication of the claim, have now been 
located and associated with the file.  This occurred 
subsequent to the Court's September 2008 decision.

Here, the Board concedes a diagnosis of PTSD in accordance 
with the criteria of DSM-IV.  Although private mental health 
care providers initially diagnosed depression and reported a 
bipolar disorder, beginning in 2002, VA doctors additionally 
diagnosed PTSD.  No compensation and pension examination has 
been conducted in connection with this claim, but a full and 
complete psychological assessment was completed in August 
2003.  This evaluation followed closely the PTSD examination 
worksheet and provides an adequate basis for adjudication.  
The VA psychologist diagnosed chronic PTSD with acute 
exacerbation, obsessive compulsive disorder, and major 
depressive disorder.  The examiner noted three allegations of 
stressors, and stated that the PTSD diagnosis was related to 
each of the three.  Therefore, the sole element of service 
connection which is currently lacking is the verification of 
one of the three alleged stressors.

The veteran has consistently alleged three incidents in 
connection with his claim.  First, he claims that in June 
1973, while returning from a temporary duty posting, he came 
under sniper fire at Tan Son Nhut Air Base in Vietnam.  He 
was exiting a bus, preparing to board a plane, when the 
incident occurred.  Second, in July 1973, he fired a machine 
gun at infiltrators, killing at least one, in an attack on 
Utapao Air base in Thailand.  The veteran was present in 
order to allow him to fire the weapon in conjunction with a 
fireworks display; the attack was serendipity.  Third and 
finally, the veteran alleges that in March 1973, he 
voluntarily assisted with the unloading of body bags from 
transports from Vietnam.  He loaded the bags on trucks for 
transport to the Army morgue at Satahip, Thailand.

With regard to the first two stressors, which involve 
allegations of combat, the Board makes no determination.  The 
Board notes that neither allegation could be verified by the 
service department, based on inquiries to the headquarters of 
the veteran's unit.  The Court determined that before 
rejecting the stressors in the absence of corroboration, the 
Board was obligated to consider the veteran's credibility and 
the probative value of the allegations in and of themselves.  
As was noted above, however, in light of the Board's 
determination regarding the third, noncombat stressor, 
further consideration of these specific allegations is not 
required.

The Board concedes the occurrence of the March 1973 stressor 
event.  A review of the service personnel records now 
associated with the file confirms that the veteran was indeed 
present in Thailand at Utapao Air Base at that time.  The 
records do not record that the veteran volunteered for a 
"morgue detail" in March 1973, but this failure is not 
dispositive.  The assignment was of a short duration and 
voluntary; the veteran states that on two Saturdays, he 
helped out to give others a respite.  This is likely to not 
have been officially recorded, as it appears to have been 
done on the veteran's off-duty time.  Initially, the RO and 
the Board rejected this stressor allegation as 
uncorroborated, and not subject to verification or meaningful 
inquiry.  In light of the Court's admonition to consider the 
inherent credibility of the veteran's allegation and to weigh 
them in light of all facts and circumstances, however, the 
Board undertook some preliminary research regarding the 
allegations.  Because facts (discussed in the next paragraph) 
supporting the stressor were discovered which allow a full 
grant of benefits on appeal, a further remand to the RO to 
repeat the development  and consider the evidence in the 
first instance is not necessary.

As recorded in the official history of Memorial Affairs 
activity in Vietnam by the Army Quartermaster Corps' Mortuary 
Affairs Center, in March 1973, the United States mortuary at 
Tan Son Nhut near Saigon, Vietnam, was deactivated.  Viet 
Cong activity was increasing, and U.S. forces were being 
withdrawn.  "All remains on hand at the time, assigned 
military personnel, civilian embalmers, and ID specialist, 
were transferred to the newly established Central 
Identification Laboratory, Thailand, located at Camp Samae 
San in that country."  Memorial Affairs Activities Republic 
of Vietnam, http://www.qmmuseum.lee.army.mil/MA-Vietnam.htm. 
(last visited December 16, 2008).  Camp Samae San and Satahip 
are located approximately five miles away from the airstrip 
at Utapao.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that it is at least as likely as not that the 
veteran assisted with the transfer of bodies at Utapao Air 
Base in March 1973.  The transfer of the mortuary from Saigon 
took place at that time, and was to a location very near the 
veteran's duty station.  The circumstances of his service, 
documented events, and his allegations coincide to a very 
great extent.  Further, the veteran has been very consistent 
in his allegation throughout the pendency of the appeal, and 
the August 2003 examiner notes that objective testing, while 
not determinative of the occurrence of a stressor, revealed 
scores consistent with a noncombat veteran who did have PTSD. 

As the evidence of record establishes a diagnosis of PTSD, 
the occurrence of a stressor event, and a medical opinion 
relating the event and the diagnosis, service connection for 
PTSD must be granted.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


